Citation Nr: 1211085	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  07-16 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee injury.

2.  Entitlement to service connection for a left ankle disorder, secondary to the left knee disorder.

3.  Entitlement to service connection for a low back disorder, secondary to the left knee disorder.

4.  Entitlement to service connection for a chronic acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 1972 to July 1973.  

This appeal to the Board of Veterans' Appeals (Board) is from September 2005 and February 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, Regional Office (RO).  By a rating action in September 2005, the RO denied the Veteran's attempt to reopen his claim of entitlement to service connection for residuals of a left knee injury; the RO also denied service connection for a low back disorder and PTSD.  In February 2006, the RO confirmed the previous denial of service connection for residuals of a left knee injury, service connection for a low back disorder, and service connection for PTSD; the RO also denied a claim for service connection for a left ankle disorder.  The Veteran perfected a timely appeal to those decisions.  

The Veteran then testified at a videoconference hearing at the RO in September 2009, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.

Then, in the February 2010 disposition, as noted on the title page, the Board recharacterized the PTSD claim to include other psychiatric disorders that also have been claimed and diagnosed, i.e., MDD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board also reopened the claim for residuals of a left knee injury based on submission of new and material evidence.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board then remanded the underlying claim for service connection for a left knee disorder, as well the remaining service-connection claims for a left knee disorder, low back disorder and acquired psychiatric disorder, to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In July 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claims and returned the file to the Board for further appellate review.  

The issue of entitlement to service connection for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's service enlistment examination made no reference to a preexisting left knee disability and there is insufficient evidence to rebut the presumption of soundness.  

2.  A chronic left knee disorder was not shown in service, arthritis of the left knee did not manifest within one year of service discharge, and the competent and credible evidence fails to establish that the Veteran's current left knee disability is related to his active military service.

3.  A chronic low back disability was not shown in service, lumbar spine arthritis was not manifest within one year following discharge, and the Veteran's current low back disability is not shown to be attributable to service or a service related disability.  

4.  The Veteran's claimed in-service stressors have not been verified.

5.  The competent and credible evidence fails to establish a diagnosis of PTSD during the appeal period; and, there is no competent and credible evidence that any acquired psychiatric disorder had its onset in service, that a psychosis manifested within one year of service discharge, or that any current acquired psychiatric disorder is related to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran's left knee disability was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011).

2.  A low back disorder is not a result of disease or injury incurred in or aggravated by service, and arthritis may not be presumed to have been incurred in service; and is not secondary to his left knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011); 3.310 (prior to October 10, 2006).

3.  A chronic acquired psychiatric disorder, including PTSD and MDD, was not incurred in or aggravated by service; and psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June and December 2005, prior to the respective initial decisions on the claims in September 2005 and February 2006, so in the preferred sequence.  A more recent notice compliant with § 3.159(b)(1) was sent in February 2010.  The letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  Letters in September 2006 and February 2010 also complied with Dingess.  Of equal or even greater significance, since providing this additional Dingess notice, the AMC has readjudicated the claims in the July 2011 SSOC - including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claims, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  

The Veteran has received all required notice and has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claims.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service personnel and treatment records, post-service VA and private treatment records, and Social Security Administration disability records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

The Veteran was provided an opportunity to set forth his contentions during the hearing before a Decision Review Officer (DRO) in July 2007, which as in addition to the personal hearing he had before the undersigned. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the July 2007 hearing, the DRO identified the issues on appeal.  Information was solicited regarding the nature and etiology of the claimed disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.

The Board remanded these claims in February 2010 for the RO to assist the Veteran with development to attempt to verify his alleged stressors for his PTSD claim; and undergo VA orthopedic and psychiatric examinations and medical opinions on his several service-connection claims (acquired psychiatric disorder, left knee disorder and low back disorder).  All requested development was accomplished on remand, so there was compliance with these remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  

As mentioned, on remand, the Veteran was afforded a VA orthopedic examination and medical opinion in September 2010, with respect to the left knee and low back claims.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issues, as it is predicated on an interview with the Veteran; a review of the record, and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion for the left knee and low back claims has been met.  38 C.F.R. § 3.159(c)(4).

Similarly, on remand, the Veteran was afforded a VA psychiatric examination and medical opinion in October 2010, with respect to the acquired psychiatric disorder claim.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issues, as it is predicated on an interview with the Veteran; a review of the record, and a psychiatric examination with appropriate mental health status examination.  The opinion proffered considered all of the pertinent evidence of record, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the acquired psychiatric disorder claim has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Certain chronic diseases such as arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Knee Disability

The Veteran indicated that he sustained an injury to the left knee during an incident in service when he landed on his knee.  The Veteran stated that being in the artillery unit and having to run Howitzers was hard on the joints; he stated that the knee did not affect him until after service.  He added that he was double-timing out to the range when he injured his left knee and ended up in the emergency room at Fort Leonard.  The Veteran indicated that the doctors told him that he had problems with the cartilage and tendons in the left knee.  On the occasion of a personal hearing in July 2007, the Veteran indicated that he had no injury to the left knee prior to service other than a cut.  The Veteran indicated that he first sought treatment for the left knee in 1974 at the VAMC in Little Rock, Arkansas.  The Veteran further indicated that he has had surgery on the left knee twice since 1996.  

Presently, the Veteran has a left knee disability, diagnosed by the September 2010 VA examiner as left knee patellofemoral pain syndrome with chondromalacia patella and early degenerative changes.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding whether the Veteran's claim should be addressed on a direct-service-incurrence theory or aggravation of a preexisting disability theory, the Board highlights that his service treatment records do not indicate his current left knee patellofemoral pain syndrome preexisted entrance into service.  

The March 29, 1972 entrance examination report objectively noted a laceration to left knee with "no sequellae."  On April 11, 1972, the Veteran complained of pain in the left intrapatellar area from physical training.  He also reported a history of an accident three (3) years prior to service that injured his left knee.  Objectively, though, the orthopedic clinician found his left knee scar from that injury had healed.  X-ray testing showed his left knee was within normal limits, suggesting no residual disability from his pre-service accident.  However, the clinician did assess the Veteran had mild crepitance on motion and mild chondromalacia.  

Then, on April 14, 1972, the Veteran was treated for a left knee injury from the prior day, while doing physical training.  There were several subsequent treatments during April 1972 for pain due to a left knee contusion.  

On April 27, 1972, the Veteran's left knee collapsed and he fell to the ground onto his left patella, with a diagnosis and physical profile for chondromalacia patella of his left knee.  He was again treated for left knee pain on July 18, 1972, repeating his history of a left knee injury in a motor vehicle accident three years before service, and received a diagnosis of an old trauma of the left knee.  

On December 1, 1972, based upon reported trauma to the left patella, there is a left knee X-ray report showing negative results.  Through the time of his April 1973 discharge examination, there were no subsequent in-service treatments or diagnoses for any left knee disability.  

When no preexisting medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The Board acknowledges the Veteran was observed to have an asymptomatic left knee scar by the March 1972 service entrance examiner.  No residual disability was noted, however. This appears distinct from his current left knee patellofemoral pain syndrome disability.  Since the entrance examination was silent for any left knee patellofemoral pain syndrome or related knee disability, the Veteran is presumed sound upon entry in this respect.  


The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  (emphasis added).  The government may show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition."  Wagner, 370 F.3d at 1096 (quoting 38 U.S.C.A. § 1153) (emphasis added).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  

The Veteran's in-service treatment for left knee problems during service does not establish that his left knee disability preexisted service.  Rather, the Veteran was treated several times in-service for left knee chondromalacia patella because of trauma and contusion to his left knee during the course of physical training, on two separate occasions during April 1972.  It also appears he suffered another trauma to his left knee in December 1972.

Although the Veteran suffered injury to his left knee in a 1969 motor vehicle accident (MVA) prior to service, the only residuals that were shown in his service treatment records are a 2 inch laceration scar, without sequellae.  Indeed, the VA examiner specifically found there is no evidence the Veteran's left knee disability pre-existed his period of active duty.  In reviewing his medical history, the examiner observed the Veteran did not report any complaints concerning his left knee laceration following the pre-service MVA.  The Board concludes there is simply no clear and unmistakable evidence of a preexisting disability.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  

Because VA fails to rebut the presumption of soundness, the Board addresses the claim on a theory of direct service-incurrence.  Id.  

As discussed, there is some evidence the Veteran incurred chondromalacia patella from a left knee contusion and trauma during in-service physical training.  However, on review of the post-service treatment records, there is medical opinion evidence specifically discounting the notion that his current left knee disability (left knee patellofemoral pain syndrome with chondromalacia patella and early degenerative changes) is etiologically linked to service.  The September 2010 VA examiner found "it is less likely than not that his patellofemoral disease, chondromalacia, and early degenerative change in the left knee are a result of, related to, or aggravated by events which occurred while on active duty."  The examiner reasoned that his left knee disability was asymptomatic for many years following service, until at least the late 1990s.  The examiner pointed out that an April 1987 VA examination report, which showed his left knee was reported and observed be asymptomatic.  The Board finds the September 2010 medical opinion is highly probative evidence against his claim, since based upon sound rationale and thorough review of the claims file, including his service treatment records.

The Board has also considered the Veteran's and his wife's lay statements in support of his claim.  In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his left knee patellofemoral pain syndrome with chondromalacia patella and early degenerative changes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  The Veteran is competent to report symptoms of knee pain.  However, because this particular knee disability is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his present left knee disability are found to lack competency.

Still, as noted, the Veteran is competent to report symptoms such as left knee pain, swelling, stiffness and altered gait because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

However, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Significantly, the Veteran's reported history of continued symptoms since active service is inconsistent with the other evidence of record.  An April 1987 VA examination clearly and unambiguously described the Veteran's left knee as being within normal limits.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Similar negative results were recorded when the Veteran underwent a medical evaluation in July 1977, which only indicated that he had had an old knee injury and that he had mild relaxation of the lateral collateral ligament.  Taking in his statements in this regard (continuity of symptomatology), the September 2010 VA examiner specifically noted that there was no evidence to support this assertion.  The Veteran's testimony that he began treatment for his left knee disability at the VA facility in 1974, in North Little Rock, Arkansas is simply not borne out by the evidence of record.  See Hearing Transcript (T.) at 7-8.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a Veteran).  Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  

There is also no indication of entitlement to presumptive service connection for chronic diseases.  The record fails to show by objective evaluation that he manifested left knee arthritis to a degree of 10 percent by July 1974 (within the first year following his active duty service discharge in July 1973).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Low Back Disorder

The Veteran asserts low back disorder is either related to or have been chronically aggravated by his left knee disability.  The Veteran's wife, who is a licensed practical nurse, testified that the left knee has given out on him to the point that he had to catch himself; she stated that the left knee causes a lot of pain in the back.  At his hearing, the Veteran submitted a VA progress note dated in September 2009, wherein a treating VA advanced practice nurse stated "while there is not any way to say with certainty, it is likely that the problems with the knee and the changes in his gait caused by this could easily be the cause or at least a contributing factor with the back pain, back problems, and the new pain issues that he is experiencing with his hips."  

In this matter, the Veteran does not allege, and his service records do not show, that a low back disorder manifested during active service or that arthritis manifested within the first year of his service discharge.  

38 C.F.R. § 3.310(a) states that service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448   (1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended to codify the holding in Allen.  The amended regulation, however, contains a more stringent standard for establishing secondary service connection than the holding in Allen in that the medical evidence must establish a pre-aggravation baseline level of severity of the nonservice- connected disability before aggravation will be conceded.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Since the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the regulatory change on October 10, 2006, which clearly favors the claimant.

The competent VA and private medical records currently reflects a diagnosed low back disability, of chronic lumbar sprain with degenerative disc disease, spondylosis, and left sided radiculopathy.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Concerning the crux of his claim, regarding the question of secondary service connection, an underlying disease or injury must first be service connected for the Veteran to claim secondary service connection.  38 C.F.R. 3.310.  Here, the Board is denying service connection for a left knee disability, which the Veteran contends caused or aggravated his present low back disability.  There is no possibility to establish secondary service connection for the low back disability because there is no underlying service-connected left knee disability.  See id.  

Even assuming his left knee was service-connected, there is highly probative medical evidence against his claim.  Indeed, the September 2010 VA examiner discounted the possibility the present low back disability "is secondary to his knee."  Although his wife, a Licensed Practical Nurse, testified that his left knee disability caused or aggravated his low back disability, the Board accords this statement limited probative value, since the rationale of her supportive statement is not altogether clear.  Board Hearing Transcript (T.) at 18.  Also, the afore-mentioned September 2009 statement by a VA treating nurse potentially supports the claim, but warrants limited probative value because it is equivocal.  Irregardless, without establishing service connection for the left knee disability, there is no further need to discuss the possibility of secondary service connection for the present low back disability.

The Board next considers entitlement on a direct service-incurrence theory, although not asserted by the Veteran himself.  When determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

There is no indication of in-service incurrence of a low back disability.  His service treatment records are silent for any treatment or clinical diagnoses of a low back disorder.  Moreover, the September 2010 VA examiner specifically discounted the possibility his present low back disability "is related to events in service or aggravated by the knee or events in service."  He does not necessarily argue the contrary.  Indeed, at the time of his separation examination, the Veteran's spine and other parts of the musculoskeletal system were described as normal.  

A review of the post-service evidence also does not support the conclusion that current low back disability is causally related to active duty service, as there are no medical findings indicating this possibility.  The Board emphasizes the Veteran has not offered any lay statements that support service connection on a direct theory of service connection; rather, he denied this possibility at his July 2007 formal Decision Review Officer (DRO) hearing at the RO.  DRO Hearing Transcript (T.) at 4 ("back was not on active duty").  

There is also no indication of entitlement to presumptive service connection for chronic diseases.  The record fails to show by objective evaluation that he manifested lumbar spine arthritis to a degree of 10 percent by July 1974 (within the first year following his active duty service discharge in July 1973).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied. 

Chronic Acquired Psychiatric Disorder, including PTSD and MDD

The Veteran's claim initially was for PTSD, specifically, but under Clemons has been expanded to include MDD, which has been diagnosed in lieu of PTSD.  
The Veteran contends he developed PTSD from stressors involving firing range incidents, witnessing body bags from the Vietnam War and seeing wounded Vietnam War Veterans.  In particular, the Veteran asserts that while at Fort Still, Oklahoma, he saw body bags and wounded soldiers returned from Vietnam.  While hospitalized for pneumonia at the base hospital, he also saw many Vietnam Veterans with severe injuries, such as missing limbs.  

The Veteran asserts that as part of his duties in artillery and explosives, he was involved in many training exercises.  Also while stationed at Fort Sill, in August 1972, he indicated that he was out on the firing range when a 105mm gun misfired and the rounds were landing on top of him and fellow soldiers.  The Veteran indicated that the proximity of the shots being so close made him fearful.  

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in- service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, VA has amended its rules for adjudicating disability compensation claims for PTSD in 38 C.F.R. § 3.304(f)(3) to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010) (codified in 38 C.F.R. § 3.304(f)(3) (2011)).

The current, liberalized version of §3.304(f)(3) requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3)  (2011).

This recent regulatory change has eliminated the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

A "clear" diagnosis of PTSD is not required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  Mental disorders are evaluated under 38 C.F.R. § 4.130.  The DSM-IV provides guidance for the nomenclature employed in this regulation.

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141   (1997).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is unrelated to that combat, then there must be independent evidence corroborating his statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Psychoses will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A recently issued definition of a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  See 71 Fed. Reg. 42,758-60 (July 28, 2006).  Under 38 C.F.R. § 4.125(a) (2011), for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  

The service treatment records indicate that at his separation examination in April 1973, the Veteran reported a medical history of occasional nervousness; he also reported that he attempted suicide at 16 or 17.  He was diagnosed with passive-aggressive personality, as per a concurrent VA mental hygiene examination.  
Personality disorders are not diseases or injuries within the meaning of applicable legislation for compensation purposes and, therefore, generally cannot be service connected as a matter of express VA regulation.  38 C.F.R. §§ 3.303(c) , 4.9, 4.127. The only possible exception is if there is evidence of additional disability due to aggravation during service by superimposed disease or injury; the Veteran does not contend this exception applies and there is no indication of superimposed psychiatric disease or injury by the objective evidence of record.  VAOPGCPREC 
82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.
Consequently, there is no evidence of in-service incurrence of any chronic acquired psychiatric disorder, including PTSD and MDD, that is eligible for service connection under VA regulation.  

His military personnel records, including his DD Form 214, show service in the U.S. Army during the Vietnam Era, but no medals or awards or other indication of service in the Republic of Vietnam.  Rather, he asserts that after training, he was stationed at Fort Sill, Oklahoma for the rest of his time in the Army.  His personnel records do not confirm any particular military occupational specialty (MOS), so there is no confirmation of his contention that his MOS was in artillery and explosives.  His DD Form 214 fails to show an MOS and/or the types of medals and commendations that are prima facie evidence he engaged in combat.  

However, the February 2010 Board remand directed the AMC to attempt verification of the purported stressor event.  Unfortunately, for the Veteran's claim, all verification attempts to confirm his alleged PTSD stressors proved unsuccessful.  A July 2010 response from the Defense Personnel Records Information Retrieval System (DPRIS) stated that it researched the history for the Veteran's unit for 1972-1973, but was unable to document an incident in which artillery rounds struck the unit at Fort Sill.  A July 2010 response from the U.S. Army Crime Center also failed to confirm the alleged incident involving being in the line of fire in August 1972, when he asserts a 105 mm gun misfired at them.  The Army Combat Readiness Center did not track and maintain records on ground accidents, such as alleged by the Veteran, prior to 1973, so outside the time frame alleged by the Veteran.  Although the Veteran attempted to corroborate his account of misfiring Howitzers through a September 2011 buddy statement by W.W., the Board does not accept this as credible supporting evidence since the other soldier served beginning in 1976, over three (3) years after the Veteran's own discharge.

As for whether the Veteran has PTSD as a consequence of the reported stressors, the most probative evidence in the file is against this notion.  The October 2010 VA Compensation and Pension (C&P) psychiatric examination specifically declined to diagnosis PTSD as per the DSM-IV criteria.  The examiner emphasized that the Veteran was never in the combat zone or in a life-threatening situation, in finding that does not meet criterion A for posttraumatic stress, since he was not exposed to a traumatic event in which he either experienced or witnessed actual or threatened death or serious injury.  The examiner commented that it was unlikely he would have combat-related nightmares about an event he never experienced.  Although he may well have occasional dreams about seeing body bags or people missing limbs, the examiner concluded that "I do not see such dreams and memories sufficient to constitute PTSD.  Also, the Veteran talked about these events very casually and matter of factly with little or no indication of stress."  

So there is not a sufficient basis to grant this claim, at least to the extent it is for compensation for PTSD, because the Veteran has not established he has this claimed condition, even accepting for the sake of argument that the claimed events in service actually occurred.  Proof the Veteran has the claimed disability is the most fundamental requirement for establishing entitlement to service connection.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Recognition is given to the Veteran's argument that he has had traumatic in-service stressors, although he admitted at his hearing that he has no medical diagnosis for PTSD.  Board Hearing Transcript (T.) at 20-21.  Nonetheless, the Board sees that in December 1997, a private treating psychiatric evaluation for treatment purposes diagnosed the Veteran with Axis I "possible PTSD."

To emphasize, while the amended regulations provide for a way to establish PTSD without supporting evidence, the lower evidentiary standard applies only of a VA psychologist or psychiatrist (or a psychiatrist or psychologist with whom VA has contracted) confirms the claimed stressor which supports the diagnosis.  

Moreover, the comments associated with the proposal of the amended regulations indicate the intent that the VA examiner's diagnosis must be within the context of a C&P examination.  As was noted very recently by the U.S. Court of Appeals for the Federal Circuit, the reasons for this were several:  
(1) VA practitioners are given specific instruction on how to conduct PTSD examinations, including guidance materials and a certification process; 
(2) VA reviews the quality of its practitioners' examinations, including taking steps to address identifiable problems with feedback and training; 
(3) VA provides VA associated practitioners with the Veterans' claims folders in connection with all mental-disorder examinations, including PTSD examinations, who are instructed that a PTSD diagnosis cannot occur without a review of the folder; (4) VA noted that limiting the rule to VA associated practitioners, accompanied by periodic review of these examinations, would ensure standardization and consistency.  Nat'l Org. of Veterans' Advocates, Inc. v. Shinseki, ___ F.3d ___ (Fed. Cir. 2012) (citing 75 Fed.Reg. 39,843, 39,847-48 (July 13, 2010)).  

The Veteran's diagnosis of possible PTSD by a private physician is at best an equivocal assessment, entitled to limited probative value.  However, a definitive diagnosis of PTSD by this private psychiatrist would still be insufficient to warrant service connection under the amended regulations.  Again, the October 2010 C&P psychiatric examiner specifically declined to diagnosis PTSD as per the DSM-IV criteria.  Id.  

In this case, however, the Veteran lacks the competence to diagnose PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Assessment of any acquired psychiatric disorder requires mental health evaluation by a clinical psychologist or psychiatrist, not lay observation.  It follows that the Veteran is not competent to assert that he experienced PTSD since service.  An acquired psychiatric disorder is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  As alluded to, the determination of both the diagnosis and etiology of any acquired psychiatric disorder must be made by a mental health profession, pursuant to the Diagnostic and Statistical Manual of Mental Disorders, 4th. Edition.  This requires medical expertise that the Veteran fails to possess, such that the Veteran is not competent in that regard.  Therefore, the Veteran's unsubstantiated statements regarding a purported diagnosis of PTSD are found to lack competency.  

Moreover, the Board finds that the medical evidence against the claim, especially the fact that it ultimately has been determined he does not have PTSD according to the DSM-IV criteria, probatively outweighs his unsubstantiated lay testimony to the contrary. 

In sum, there is no competent medical evidence of record confirming the Veteran has PTSD according to VA regulation, 38 C.F.R. § 4.125(a), which in turn references the DSM-IV.  As there is no medical evidence establishing a current diagnosis of PTSD, there cannot be a discussion as to whether there exists a medical nexus between military service and such disability.  

Moreover, the October 2010 C&P examiner concluded no psychiatric disorder attributable to military service or aggravated by military service was found sufficient to provide an Axis I diagnosis for an acquired psychiatric disorder.  The examiner added, "As for the other diagnosed psychiatric disorders [noted as adjustment disorder, anxiety disorder, recurrent mild MDD and personality disorder], I found no evidence that they were ever diagnosed or treated in the military service or were caused by or aggravated by military service."  The examiner cited the frequency, severity and duration of the symptoms in reaching these opinions against the Veteran's claim.  

The Veteran is also not competent to attribute any chronic acquired psychiatric disorder, exclusive of PTSD, to active military service.  A chronic acquired psychiatric disorder is a medically complex condition (i.e., whether diagnosed as PTSD, MDD, or anxiety disorder, etc.) that is not the type of condition that is readily amenable to probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Notwithstanding the foregoing, the Board also finds that any assertion made as to continuity of psychiatric symptomatology to be incredible.  First, the evidence of record shows gaps in objective indications of psychiatric symptoms.  His nervous system, including psychiatric status, was "normal" when evaluated by a VA examination in April 1987.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  It is also noteworthy that he made no reference to having any chronic acquired psychiatric disorder or mental health symptoms when he filed his initial claim for VA benefits in December 1986.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

There is also no indication of entitlement to presumptive service connection for chronic diseases.  The record fails to show by objective evaluation that he manifested a psychosis to a degree of 10 percent by July 1974 (within the first year following his active duty service discharge in July 1973).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied. 

ORDER

Service connection for a left knee disability is denied.

Service connection for a low back disability, including as secondary to a left knee disability, is denied.

Service connection for a chronic acquired psychiatric disorder, including PTSD and MDD, is denied.




REMAND

In the Board's February 2010 remand, a VA examination and opinion was requested on the nature and etiology of any current left ankle disorder, including whether directly related to service.  Unfortunately, although a VA examination was arranged in September 2010, and the examiner provided an opinion against his claim for service connection for a left ankle disability, the basis of this opinion is inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The examiner's review of the medical history only acknowledged left ankle problems beginning 10 years ago; the examiner did not appear to consider much earlier private medical records showing surgery to remove a left ankle, anterior bone spur, in December 1970.  The examiner also conflated the Veteran's left ankle disability with a congenital pes planus disability, but does not provide clear rationale for this conclusion.  Therefore, the Board finds another VA examination and opinion is warranted on the nature and etiology of the Veteran's low ankle disability.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Since the Board is not establishing service connection for a left knee disability, there is no need to obtain medical opinion on whether the left ankle disability was also caused or aggravated by this non-service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) with a physician with appropriate expertise in order to determine the nature and etiology of his claimed left ankle disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings clearly reported.  

The examiner should respond to the following:

a)  Confirm if the Veteran currently has a left ankle disability, including arthritis.

b)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

2.  Then readjudicate the remaining claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


